Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 4 December 1782
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            Most Secret Intelligences
                            My Dear General
                            Brest December the 4th 1782
                        
                        My former Letters Have Acquainted You that, However talkative were Politicians About Peace, an Expedition Was
                            Going to take place the Command of Which is Given to Count d’Estaing—I Have Also Added that Upon Being Requested to Go, I
                            Have Willingly Accepted of it, as I thought it the Means, the only Means in the World to Bring About What You Have
                            directed me to obtain Clel Gouvion Must Be With You, and I Refer you, My dear General, to the letter I wrote By Him, as
                            Well as to Some Notes I write to Him as I Have a full Cypher With that Gentleman. W:Indies is the
                            first object— Spain in the Way—We Have got Here 9 ships of the Line to Set out With the first fair
                            Wind—Your Excellency knows that Count d’Estaing is Gone to Spain—We Shall Have Maritime
                            Superiority—Please to prepare propositions and Notions about N. Yk, Chs T—Penobscot—New fd
                            Ld. One Fh Ship is to be sent to Am.. and then By Your orders to
                                Ws. Inds.—I shall write the Next Opportunity.
                        Inclosed, my dear General, I Have the Honor to Send you the Copy of a Letter to Congress—I Hope You Will Be
                            able to tell them You are Satisfied With My Conduct—Indeed, My dear General, it is Necessary to My Happiness You Will
                            think So—When You are Absent, I Endeavour to do the thing Which You Seem Likely to Have Advised Had you Been present—I
                            love you too Much to Be one Minute Easy Unless I think You Approuve of My Conduct.
                        Peace is Much talked of—I think, Betwen us, Much of the difficulty Must lay With
                            the Spaniards—and Yet I do not think the Enemy are Very Sincere—They Have Been Heaping Chicanes and finesses upon the
                            affair of Limits for America, and So on—it is My opinion that, in the Bottom of their Hearts, they are determined, if
                            they Can, to try What turn Next Campaign Will give to their Affairs and God Grant we May make it a Vigorous one,
                            Particularly about New York.
                        I Have Arrived Here But Yesterday Morning—I Have Much of Public Business upon My Hands—So that in
                            Requesting My Best Respects to Be presented to Mrs Washington, and My Compliments to the family, George and My friends in
                            the Army I Will only add the Expression of the Most tender and Gratefull Respect I Have the Honor to be With, My dear
                            General Your obt Serv. and affect. friend
                        
                            Lafayette
                        
                        
                            
                                Words in square brackets are translations of code.
                            
                        

                    